VICKERY, P. J.
Epitomized Opinion
This is an action brought by Frances Castella against the Cleveland Railway Company for personal injuries. The plaintiff claimed that she suffered a severe fall from the sudden and unusual jerk; of a street car after she had just boarded it and while standing in the vestibule of the same. She was assisted from the car by the conductor and taken to a hospital. At this time she was bleeding from her mouth and subsequently had a miscarriage. The case was tried before the court, which rendered a judgment for $750. The Cleveland Railway Co. prosecuted error. In sustaining the judgment, the Court of Appeals held:
1. That although the evidence concerning the nature of the jerk was in conflict, the question of the weight of +he evidence is for the jury and not for a reviewing court to consider.
2. The trial court may well find that her injuries were due to the accident.
Judgment aifirmed.